961 A.2d 552 (2008)
406 Md. 578
In the Matter of the Application of Richard Sina VASEY for Admission to the Bar of Maryland.
Misc. Docket No. 4, September Term, 2008.
Court of Appeals of Maryland.
December 9, 2008.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY and ADKINS, JJ.

ORDER
The Court having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Fourth Appellate Circuit, and the oral argument of the applicant presented at a hearing held before this Court on December 4, 2008, it is this 9th day of December, 2008,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Fourth Appellate Circuit be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, Richard Sina Vasey, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.